


110 HRES 670 IH: Recognizing College Summit for its

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 670
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Clyburn submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing College Summit for its
		  achievements in increasing the college enrollment rate of low-income students,
		  and encouraging the Committee on Education and Labor and the Committee on
		  Health, Education, Labor, and Pensions to determine how the Federal Government
		  can support the efforts of College Summit.
	
	
		Whereas one of the most important public policy and
			 economic development goals for the United States is to increase the Nation’s
			 college enrollment and college graduation rates, especially for low-income
			 students;
		Whereas college attendance stops the cycle of poverty for
			 low-income students because college graduates generally earn $1,000,000 more
			 than non-college graduates over the course of their lifetimes, and the children
			 of college graduates are twice as likely as the children of non-college
			 graduates to go to college;
		Whereas each year, more than 200,000 low-income high
			 school graduates in the United States who are prepared for college do not
			 enroll, resulting in a loss of $80,000,000,000 in combined tax revenue that
			 this group of students would generate over the course of their lifetimes if
			 they attended college;
		Whereas high-achieving low-income students go to college
			 at approximately the same rate as low-achieving students from wealthy
			 families;
		Whereas College Summit, an organization with offices and
			 operations across the country, is dedicated to increasing the college
			 enrollment rate of low-income students by ensuring that every student
			 who can make it in college makes it to
			 college;
		Whereas College Summit responds to the challenges
			 low-income students face by implementing a systemic, school-based strategy in
			 its work with students and their families, and by equipping students with the
			 knowledge that is necessary to apply, be accepted to, and enroll in
			 college;
		Whereas College Summit has been recognized by several
			 prominent educational organizations and many reputable national and local
			 publications for its innovation and effectiveness in providing the chance for
			 American students to showcase their abilities and achieve at their highest
			 level;
		Whereas since 1993, approximately 6,000 students have
			 become College Summit Peer Leaders, 79 percent of whom enroll in college (well
			 above the national average of 46 percent for low-income students), and 80
			 percent of whom are currently pursuing a degree or have graduated from college,
			 despite their average high school grade point average of 2.85;
		Whereas College Summit students have obtained over
			 $40,000,000 in scholarships to attend institutions of higher education that
			 meet their academic, social, and financial needs; and
		Whereas many American students would not have attended
			 college were it not for College Summit, and many more students would benefit
			 from College Summit if the program were offered to them: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes College
			 Summit, a preeminent nonprofit organization, for its dedication to increasing
			 college enrollment rates in low-income communities; and
			(2)encourages the Committee on Education and
			 Labor of the House of Representatives and the Committee on Health, Education,
			 Labor, and Pensions of the Senate to determine how the Federal Government might
			 expand the efforts of College Summit in its mission to increase the college
			 enrollment rate of low-income students.
			
